 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1388 
In the House of Representatives, U. S.,

June 23, 2010
 
RESOLUTION 
Supporting the goals and ideals of National Hurricane Preparedness Week. 
 
 
Whereas the Atlantic and central Pacific hurricane season begins June 1, 2010, and ends November 30, 2010, and the eastern Pacific hurricane season runs from May 15, 2010, through November 30, 2010; 
Whereas an average of 11 tropical storms develop per year over the Atlantic Ocean, the Caribbean Sea, and the Gulf of Mexico, and an average of 6 of these storms become hurricanes; 
Whereas in an average 3-year period, roughly 5 hurricanes strike the coastlines of the United States, sometimes resulting in multiple deaths, and 2 of these hurricanes are typically labeled major or intense category 3 hurricanes, as measured on the Saffir-Simpson Hurricane Scale; 
Whereas millions of Americans face great risks from tropical storms and hurricanes, as 50 percent of Americans live along the coast and millions of tourists visit the oceans each year; 
Whereas the 2009 Atlantic hurricane season included 9 named storms, including 3 hurricanes, 2 of which were category 3 or higher; 
Whereas during a hurricane, homes, businesses, public buildings, and infrastructure may be damaged or destroyed by heavy rain, strong winds, and storm surge; 
Whereas damage from a hurricane is usually substantial, as debris can break windows and doors, roads and bridges can be washed away, homes can be flooded, and destructive tornadoes can occur well away from the storm’s center; 
Whereas experts at the National Oceanic and Atmospheric Administration’s National Hurricane Center and the National Weather Service agree that it is critical for all people to know if they live in an area prone to hurricanes, to figure out their home’s vulnerability in the event of a storm surge, flooding, and heavy winds, and to develop a written family disaster plan based on this knowledge; 
Whereas the National Hurricane Center recommends that people in areas prone to hurricanes prepare a personal evacuation plan that identifies ahead of time several options of places to go in the event of evacuation, the telephone numbers of these places, and a local road map; 
Whereas the National Hurricane Center recommends that people in areas prone to hurricanes prepare a disaster supply kit before hurricane season begins that includes a first aid kit with essential medications, canned food, a can opener, at least 3 gallons of water per person per day for 3 to 7 days, protective clothing, rain gear, bedding or sleeping bags, a battery-powered radio, a flashlight, extra batteries, special items for infant, elderly, or disabled family members, and written instructions on how to turn off electricity, gas, and water in the event authorities advise these actions; 
Whereas the National Hurricane Center recommends that citizens know that a hurricane watch means conditions are possible in the specified area, usually within 36 hours, and a hurricane warning means hurricane conditions are expected in the specified area, usually within 24 hours; 
Whereas in the event of a hurricane warning, the National Hurricane Center recommends people listen to the advice of local officials, evacuate if told to do so, complete preparedness activities, stay indoors and away from windows, be alert for tornadoes, and be aware that the calm eye of the storm does not mean the storm is over; 
Whereas in the 1970s, 1980s, and 1990s, inland flooding was responsible for more than half the deaths associated with tropical storms and hurricanes in the United States; 
Whereas the National Weather Service recommends that when a hurricane threatens the United States, people in potential flood zones evacuate if told to do so, keep abreast of road conditions through the news media, move to a safe area before access is cut off by flood water, develop a flood emergency action plan, and do not attempt to cross flowing water in an automobile, because as little as 6 inches of water may cause one to lose control of the vehicle; 
Whereas the National Oceanic and Atmospheric Administration provides more detailed information about hurricanes and hurricane preparedness via its website, http://www.nhc.noaa.gov/HAW2/; and 
Whereas National Hurricane Preparedness Week will be the week of May 23 through 29, 2010: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Hurricane Preparedness Week; 
(2)encourages the staff of the National Oceanic and Atmospheric Administration, especially the National Weather Service and the National Hurricane Center, and other appropriate Federal agencies, to continue their outstanding work of educating people in the United States about hurricane preparedness; and 
(3)urges the people of the United States to recognize such a week as an opportunity to learn more about the work of the National Hurricane Center in forecasting hurricanes and educating citizens about the potential risks of the storms. 
 
Lorraine C. Miller,Clerk.
